Citation Nr: 0320280	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for epicondylitis of the left elbow during the period prior 
to February 10, 1999, and the period beginning April 1, 1999.

2.  Entitlement to an increased rating for tendonitis of the 
left wrist, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision by the 
Huntington, West Virginia RO.  This case was before the Board 
in May 2001 when it was remanded for additional development.


REMAND

The Board notes that in April 2001, a videoconference hearing 
was held before a member of the Board who is presently no 
longer employed by the Board.  Pursuant to 38 C.F.R. § 20.707 
(2002), the member of the Board who conducts a hearing shall 
participate in making the final determination of the claim.  
In 2003, the Board sent a letter to the veteran informing him 
of the foregoing and that he would be afforded another Board 
hearing if he so desired.  The veteran's reply, received in 
July 2003, indicates that he does desire another Board 
hearing.  He specified that he wished to attend a 
videoconference hearing at the RO before a member of the 
Board.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board in accordance with the 
docket number of his appeal.  Thereafter, 
the claims file should be returned to the 
Board in accordance with the current 
applicable procedures. 

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




